Citation Nr: 1624254	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-44 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1970 to January 1972 and from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss, assigning a noncompensable rating, and denied the claim for service connection for a respiratory disorder. 

A hearing was held in November 2013 before a Veterans Law Judge (VLJ) who is no longer employed with the Board due to retirement.  A transcript of the hearing testimony is in the claims file.  The appellant was offered the opportunity to present testimony at an additional Board hearing before a different VLJ, who would then render the determination in the case; he responded in April 2016 indicating that he did not wish to appear at another Board hearing and requesting that his case be considered on the evidence of record.

The Board remanded the case for further development in January 2014 and November 2014.  In January 2014, the Board also remanded the issues of entitlement to service connection for PTSD and vertigo so that the Veteran could be scheduled for a hearing on those issues.  The Veteran presented testimony regarding these issues before the undersigned VLJ in July 2014, and the Board subsequently ordered further development in a separate November 2014 Remand.  The appeals seeking service connection for a respiratory disability and a compensable initial disability rating for service-connected bilateral hearing loss have since been returned to the Board for appellate review.  As the issues of entitlement to service connection for PTSD and vertigo have not yet been returned to the Board by the Agency of Original Jurisdiction (AOJ), and the record does not otherwise reflect that the development requested regarding those appeals has been completed, they will be addressed in a separate decision, if/when returned to the Board for further appellate review. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in such circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  As will be discussed in further detail below, the Board finds that the record raises the issue of entitlement to a TDIU based at least in part on the Veteran's service-connected bilateral hearing loss, and the Board has thus added the claim for a TDIU to the issues on appeal.

The issues of entitlement to service connection for a respiratory disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

During the pendency of the appeal period, the evidence demonstrates, at worst, a Level II hearing impairment of the right ear and a Level II hearing impairment of the left ear; the Veteran's decreased hearing acuity has manifested in difficulty hearing engine noises as a mechanic and difficulty hearing and understanding speech in the presence of background noise in situations where a speaker is not facing him or is talking very quickly, or when the Veteran is not wearing his hearing aids, none of which are found to be exceptional or unusual manifestations of a hearing loss disability such as would render the available schedular ratings inadequate.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In the present case, the Veteran is challenging the initial disability rating assigned following a grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   

The Board also finds that VA's duty to assist has been satisfied.  Statements from the Veteran, VA treatment and private treatment records, and administrative and medical documents relating to disability determinations by the Social Security Administration (SSA) have been obtained and associated with the file.  The Veteran has at no time referenced any outstanding records or any other records that he wanted VA to obtain or that he felt were relevant to his claim for a compensable initial disability rating for service-connected bilateral hearing loss.  Additionally, the Veteran has been afforded the opportunity to present testimony before the Board, which he did in November 2013, and was further offered the chance to appear at another Board hearing before the VLJ who would eventually render the determination in this matter, which he declined in April 2016.

VA provided the Veteran with an audiological examination in August 2009 and, pursuant to the Board's January 2014 remand instructions, an additional audiological examination in March 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the March 2014 examination to be adequate, as the examiner personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's hearing loss disability under the applicable rating criteria.  The examiner also recorded the Veteran's reported symptoms regarding functional impairment caused by the hearing loss disability, as required by the holding of the Court in Martinak v. Nicholson.  See 21 Vet. App. 477, 455-56 (2007).  The March 2014 examination report is therefore found to be in compliance with the January 2014 remand instructions.  As the AOJ readjudicated the claim and issued a Supplemental Statement of the Case in June 2015, there has also been substantial compliance with the November 2014 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Additionally, there is no evidence to indicate that there has been a material change in the severity of the Veteran's hearing loss since he was last examined in March 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The available records and medical evidence have been obtained in order to make an adequate determination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

III.  Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2015).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2015). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

IV.  Background and Analysis

The Veteran contends that he is entitled to an compensable initial disability rating for his service-connected bilateral hearing loss disability, given his described difficulties and his need for bilateral hearing aids.  

The Veteran underwent audiological evaluation at an August 2009 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
15
15
25
45
50
33.75 
LEFT
20
20
25
60
65
42.5 

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear, using the Maryland CNC speech recognition test.  
These scores correlate to Roman numerals II on the right and II on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The Veteran was evaluated by a private audiologist in December 2011, in connection with his claim for SSA disability benefits.  The audiological evaluation report documents that the Veteran was then wearing a behind-the-ear hearing aid on his left ear and that he stated he had lost the right ear hearing aid, but was scheduled to return to VA for new hearing aids in March 2012.  He reported experiencing constant bilateral ringing tinnitus and intermittent spinning vertigo with nausea.  The report documented pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
30
35
35
70
65
LEFT
25
30
35
65
70

The report indicates that word recognition testing was conducted utilizing the Nu6 word list.  As a Maryland CNC speech discrimination test was not performed, these examinations cannot be used for the purpose of evaluating hearing impairment for VA purposes.  See 38 C.F.R. § 4.85(a) (2015).  When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board finds that such action is not necessary in this case, as there is no indication that such testing was performed (the private audiology report clearly indicates that the speech discrimination score was ascertained utilizing a different test, rather than containing a lack of clarity as to whether the Maryland CNC word list was used), and remand would only result in further delay without providing any benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

Pursuant to the Board's January 2014 remand directives, the Veteran underwent additional audiological evaluation at a March 2014 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
20
15
25
60
60
 40
LEFT
20
25
35
65
70
 49 

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear, using the Maryland CNC speech recognition test.  These scores correlate to Roman numerals II on the right and II on the left, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The evidence thus demonstrates that the Veteran's hearing loss does not meet the criteria for a compensable disability rating on a schedular basis under Diagnostic Code 6100 at any point during the relevant appeal period.  Accordingly, an initial compensable disability rating for his service-connected hearing loss may not be awarded on a schedular basis.  

The Board has also considered whether a compensable evaluation may be awarded on an extra-schedular basis.  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not indicate that the Veteran's decreased hearing acuity would be more-appropriately evaluated under a different diagnostic code.  The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's disability is not productive of such manifestations.  

At the March 2014 VA examination, the Veteran described "always getting things wrong," because he is unable to hear well. He stated that he was previously a mechanic, but could not hear the engine noises or the customer's explanations for what was wrong, particularly when they would turn away or talk particularly fast.  He said that people get irritated because he asks them to repeat themselves so many times.  The VA examiner remarked that the Veteran was wearing his hearing aids during the interview and did not seem to have any difficulty communicating one on one in a quiet environment, but that the Veteran reported that he does not wear them all the time because the hearing aids irritate his ears.  The examiner concluded that the Veteran's hearing loss is a hindrance to everyday communication, especially when not wearing hearing aids, in a noisy environment, or when unable to see the speaker, but noted that this did not make him unemployable because most of those factors are within the Veteran's control.

The Board finds these symptoms and outcomes neither exceptional nor unusual of a hearing loss disability, and finds them to be sufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate.  The Board also notes that symptoms of vertigo and any associated nausea are being considered in connection with a separate appeal seeking service connection for vertigo, which has not been shown by the evidence to represent a symptom of the Veteran's hearing loss disability, as opposed to, potentially, some other inner ear condition.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran has previously been awarded service-connection for left wrist and bilateral knee disabilities, as well as for tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Additionally, the combined effect of the service-connected disabilities on the Veteran's employability will be contemplated in connection with the claim for a TDIU, remanded below.  

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable initial evaluation for bilateral hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in such circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

In a December 2012 administrative decision, the Veteran was awarded SSA disability benefits effective March 2011.  The December 2012 decision granting the Veteran's claim for disability has been associated with the Veteran's VA claims file, and includes hearing loss among the Veteran's severe impairments.  The audiological evaluation report from December 2011, conducted in connection with the Veteran's SSA claim, also includes a finding that the Veteran's bilateral hearing loss causes him communication difficulty which affects him in the work environment.  Thus, the Board finds that the issue of entitlement to a TDIU has been raised by the record, and it must be remanded for initial development.  

With regard to the Veteran's claim for entitlement to service connection for a respiratory disability, the Board finds that additional development is needed in order for VA to meet its duty to assist the Veteran in substantiating his claim for benefits.  Specifically, although VA has provided the Veteran with examinations and medical opinions regarding the etiology of his current respiratory disorder, those examinations are found to be inadequate for adjudicatory purposes.  

The Veteran was most recently provided with a VA respiratory examination in May 2015.  The examiner, who also conducted and wrote the report for the March 2014 VA respiratory examination, stated in his May 2015 report that it was less likely than not that the Veteran's current respiratory disorder was incurred in or caused by service.  He quoted his March 2014 rationale: the Veteran's diagnosis of chronic obstructive pulmonary disease (COPD) was made approximately 40 years after his military service and that the Veteran previously reported an onset of dyspnea around approximately 2000, 25 years after service; the Veteran's service treatment records included four instances where the Veteran was treated for flu or upper respiratory infections, but these are "universal illnesses and not generally associated with sequelae of COPD;" and the Veteran's chest X-ray did not demonstrate pleural-based disease which would suggest asbestos related disease.  The examiner then added that, despite the Veteran converting from TB skin test negative to positive in October 1975, there was never any evidence of active pulmonary infection with tuberculosis in the subsequent 40 years, noting that the Veteran was advised at service discharge to undergo yearly chest X-rays.  Significantly, he stated that "[t]he calcifications that have been noted on chest X-rays may be a result of an old infection, but are unrelated to the Veteran's pulmonary symptoms of COPD."

The Board notes that the Veteran's STRs, in addition to documenting a positive TB tine (PPD) test in October 1975, also include a November 1975 TB follow-up PA chest X-ray documenting a 3 mm calcification in the right (illegible, but possibly "hilum").  VA chest X-rays performed in June 2009 document a 7-8 millimeter dense nodule, consistent with a calcified granuloma, located in the medial inferior anterior segment of the right upper lobe.  The March 2014 VA examination included reports of May 2012 X-rays demonstrating unchanged calcified granuloma in the retrosternal clear space, with several calcified lymph nodes.  Given the presence of calcified granuloma(s) in the lungs both during active duty and during the appeal period, a medical opinion is needed to determine whether the latter represents a continuation of the former, or is otherwise related to the Veteran's military service.  Although a VA examiner has stated that the calcifications "may be a result of an old infection,"  the Board finds this statement insufficient to support a grant of the benefits sought at this time, as an opinion is of limited probative value when it is phrased in vague terms.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Further, because the examination report merely contains conclusions that the calcifications and in-service Upper Respiratory Infections (URIs) are unrelated to the current COPD, supplemental medical opinion is also needed on the existence or nonexistence of such relationship, with a clearly-stated rationale.  

As an additional matter, the record reflects that medical records relevant to the Veteran's claim for service connection for a respiratory disorder may remain outstanding.  At the May 2015 VA examination, the Veteran testified that he was hospitalized with a lung infection during active service.  While the STRs of record do not document any such hospitalization, an October 1975 record reflects that the Veteran reported one episode of hemoptysis three to four months prior while he had a "head cold."  It is not unreasonable to think that the Veteran could have been hospitalized for illness resulting in him coughing up blood.  The Board notes that clinical inpatient treatment records may be stored separately from the Veteran's STRs.  As these outstanding records are relevant to the Veteran's claim, and there is no indication of prior efforts to retrieve them, on remand, the Veteran should be contacted for clarification as to the approximate date and location of his reported inpatient hospitalization for a lung infection during service, and all relevant records should be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159 (2015).

On remand, the AOJ should also make initial efforts to obtain records of the Veteran's private treatment by a Dr. M, noted in a June 2009 Knoxville Outpatient Clinic new patient record as beginning in approximately mid-2008, as well as any updated VA treatment records.

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

2.  Contact the Veteran and request that he provide further information with regard to any inpatient hospitalization for a respiratory/lung infection during service (referenced by the Veteran during his May 2015 VA examination), to include the name of the medical facility and approximate date(s) of such treatment. Then, request any identified inpatient/hospitalization records of the Veteran's reported treatment from any appropriate source, to include requesting a search for any separately stored inpatient records.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  If records have been archived, retired, or transferred to another location, the facility should so indicate and the records should be recalled.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e) (2015).

3.  Obtain any and all of the Veteran's outstanding VA treatment records from May 2013 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to his respiratory condition, to include those referenced at his June 2009 Knoxville OPC new patient visit (indicating that he first began treatment approximately one year prior with a Dr. M.).  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider, which can be found on the June 2009 Knoxville OPC new patient evaluation record in the claims file, should be used in order to aid him in responding to the request.)

5.  Thereafter, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion on this matter, preferably one with expertise in respiratory disorders and/or environmental medicine, to provide a supplemental VA medical opinion as to the etiology of the Veteran's current respiratory disorders, to include COPD and calcified granuloma(s).  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide an opinion as to whether each of the Veteran's respiratory disorders, to include calcified granuloma(s) and COPD, at least as likely as not (50 percent or greater probability) arose during or was caused by the Veteran's military service.  The examiner should also comment as to whether any calcified granuloma which is found is productive of any disability.  

In responding to this inquiry, the reviewer is asked to discuss the following theories of entitlement with regard to any respiratory disorder present at any point during the relevant appeal period (May 2009 to present), including calcified granuloma(s) and COPD:

a.  Whether the respiratory disability is the result of the Veteran's asserted exposure to asbestos, described as lining the inside of tanks he drove and in which he often slept as an armor crewman between 1972 and 1976.  

In addressing this theory, the reviewer should note that VA administrative protocols counsel that the latency period for many asbestos-related diseases varies from ten to forty-five or more years between first exposure and development of the disease.  (M21-1MR at IV.ii.2.C.9.d).

b.  Whether the respiratory disability was caused by, or is a continuation or residual of a disorder that arose during military service.

The reviewer is advised that the Veteran's STRs document positive TB Tine (PPD) tests in October 1975, URI's in October 1974, November 1974, and December 1974 (with a November 1974 record noting URI symptoms over the past month), a recommendation on the July 1976 separation examination report to undergo chest X-rays once a year, and a 3 mm calcification in the right (somewhat illegible, but potentially 'hilum') found on a November 1975 TB follow-up PA chest X-ray.  The Veteran also reported an episode of hemoptysis three or four months prior to his October 1975 positive TB tine/PPD tests and reported to the May 2015 VA examiner that he was hospitalized for a lung infection during service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for a respiratory disorder and a TDIU.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


